Citation Nr: 0911331	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-37 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for residuals of a head 
and facial injury.

2. Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk





INTRODUCTION

The Veteran had active duty military service from January 
1976 to January 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Detroit, Michigan.  
The Veteran had a hearing before the undersigned Board Member 
in February 2009.  A transcript of that hearing is contained 
in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A. Kidney Disorder

With respect to his claim for service connection for a kidney 
disorder, the Veteran was issued a most recent supplemental 
statement of the case in March 2006.  Thereafter, in August 
2008, the Veteran submitted a statement in support of his 
claim describing the circumstances of his injuries and the 
treatment he received.  This evidence has not been considered 
by the RO and consideration was not waived in writing or 
orally at the Veteran's September 2008 hearing.  Therefore, 
this issue must be referred to the RO for original 
consideration of the additional evidence.  38 C.F.R. 
§ 20.1304(c).

Further, the Board notes that in his August 2008 statement, 
the Veteran's indicated that he received treatment at Tulane 
Hospital in New Orleans for his kidney disorder.  
Specifically, he stated that they told him his hematuria 
symptoms were related to internal kidney damage.  Although 
the Board may not accept the Veteran's statement of what a 
medical professional said as medical evidence, the Board 
finds that upon remand further evidentiary development is 
warranted to attempt to obtain relevant medical records from 
Tulane Hospital.  


B. Head and Face Condition

With respect to the issue of service connection for residuals 
of a head and facial injury, the Board finds that a VA 
medical examination is warranted.  As stated in McLendon v. 
Nicholson, 20 Vet. App 79, 86 (2006) (citing 38 U.S.C.A. 
§ 5103A(d)(2)), a medical examination must be provided "when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability . . . and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
(Board) to make a decision on the claim." 

In this case, there is evidence that the Veteran currently 
suffers from subdural hematoma and left spastic hemiparesis.  
These conditions were diagnosed in January 2004.  
Additionally, there is evidence in the Veteran's service 
treatment records that he suffered head and facial injuries 
as a result of an assault occurring during service in July 
1977.  Finally, there is at least an indication that the 
Veteran's current disabilities are related to his military 
service.  In particular, the Board notes an April 2004 VA 
treatment report which states that the Veteran has a past 
history of military assaults which caused a subdural 
hematoma.  Thus, although much of the evidence points to a 
March 2000 assault as the cause of the Veteran's 
disabilities, there is at least an indication that the 
disabilities are related to the Veteran's military service 
and a VA examination must be provided.  

Further, the Board notes that emergency room treatment 
records associated with the Veteran's March 2000 assault are 
not associated with the claims file.  Upon remand, the RO 
should attempt to obtain these records in an effort to 
determine the etiology of any head and face-related 
disabilities.  


Accordingly, the case is REMANDED for the following action:

1. Request authorization from the Veteran 
to obtain private treatment records from 
Tulane Hospital in New Orleans, Louisiana, 
relating to the Veteran's kidney disorder.  
A response, negative or positive, should 
be associated with the claims file.  If 
the Veteran provides the requisite 
authorization, requests for the records 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2. Request authorization from the Veteran 
to obtain private treatment records 
relating to the Veteran's emergency 
treatment following a March 2000 assault.  
A response, negative or positive, should 
be associated with the claims file.  If 
the Veteran provides the requisite 
authorization, requests for the records 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3. After waiting an appropriate amount of 
time for the additional treatment records 
to become associated with the claims file, 
schedule the Veteran for a VA examination 
for the purpose of ascertaining the 
existence and etiology of any head or 
face-related disabilities.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
Veteran, the examiner should then provide 
an opinion as to whether any head or 
facial disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), etiologically related to the 
Veteran's active duty service.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the Veteran currently has a head 
or face-related disability related to 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

4. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


	(CONTINUED ON NEXT PAGE)


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




